As filed with the Securities and Exchange Commission on November 23, 2010 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number (811-05037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Robert M. Slotky Professionally Managed Portfolios 2020 E. Financial Way, Ste. 100 Glendora, CA 91741 (Name and address of agent for service) (626) 914-7383 Registrant's telephone number, including area code Date of fiscal year end: December 31 Date of reporting period:September 30, 2010 Item 1. Schedule of Investments. Jordan Opportunity Fund SCHEDULE OF INVESTMENTS at September 30, 2010 (Unaudited) Shares Value COMMON STOCKS - 89.3% Airlines - 7.6% Delta Air Lines Inc. (a) $ United Continental Holdings (a) US Airways Group, Inc. (a) Beverages - 4.3% The Coca Cola Co. Capital Markets - 6.2% Goldman Sachs Group, Inc. Lazard Ltd. Morgan Stanley Chemicals - 3.3% CF Industries Holdings, Inc. Mosaic Co. Communications Equipment - 9.1% CIENA Corp. (a) Cisco Systems, Inc. (a) Infinera Corp. (a) JDS Uniphase Corp. (a) Oclaro, Inc. (a) Computers & Peripherals - 5.3% Apple, Inc. (a) Energy Equipment & Services - 3.2% Cameron International Corp. (a) National Oilwell Varco, Inc. Food Products - 1.5% Archer Daniels Midland Co. Internet Software & Services - 10.4% Google, Inc. (a) NetEase.com, Inc. - ADR (a) Sina Corp. (a) Sohu.com, Inc. (a) Life Sciences Tools & Services - 6.2% Life Technologies Corp. (a) Thermo Fisher Scientific, Inc. (a) Waters Corp. (a) Machinery & Equipment - 3.1% Deere & Co. Media - 11.4% News Corp. Time Warner, Inc. Viacom, Inc. Walt Disney Co. Metals & Mining - 9.5% Agnico-Eagle Mines Ltd. Barrick Gold Corp. Goldcorp, Inc. Newmont Mining Corp. Semiconductors & Semiconductor Equipment - 1.2% Broadcom Corp. Software - 3.2% Microsoft Corp. Textiles, Apparel & Luxury Goods - 3.8% Phillips Van Heusen Corp. Warnaco Group, Inc. (a) TOTAL COMMON STOCKS (Cost $77,697,108) INVESTMENT COMPANY - 5.0% iPath® Dow Jones-UBS Grains Sub index Total ReturnSM - ETN TOTAL INVESTMENT COMPANY (Cost $4,103,084) SHORT-TERM INVESTMENT - 3.7% Money Market Fund - 3.7% AIM Short-Term Treasury Portfolio - Institutional Class, 0.06% (b) TOTAL SHORT-TERM INVESTMENT (Cost $3,456,415) TOTAL INVESTMENTS IN SECURITIES - 98.0% (Cost $85,256,607) Other Assets in Excess of Liabilities - 2.0% TOTAL NET ASSETS - 100.0% $ (a) Non-income producing security. (b) 7-Day Yield as of September 30, 2010. ETN Exchang-Traded Note The cost basis of investments for federal income tax purposes at September 30, 2010 was as follows+: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ +Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Jordan Opportunity Fund’s previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. Summary of Fair Value Exposure at September 30, 2010 (Unaudited) The Jordan Opportunity Fund (the "Fund") has adopted authoritative fair valuation accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion in changes in valuation techniques and related inputs during the period.These inputs are summarized in the three broad levels listed below: • Level 1 - Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. • Level 2 - Observable inputs other than quoted prices included in level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. • Level 3— Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available; representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The following is a summary of the inputs used to value the Fund's net assets as of September 30, 2010: Description Level 1 Level 2 Level 3 Total COMMON STOCKS^ $ $
